COLEMAN, J.
Albert Short, the owner of certain real estate sold and conveyed the same to one A. Parish, who executed to his vendor, Short, his promissory note for six hundred dollars. Parish sold the same land to the North Alabama Development Company, the consideration being, that the North Alabama Development Company “assumed and agreed to pay at maturity the note executed by Parish to Short.” Short was not a party to the conveyance and agreement between Parish and the North Alabama Development Company. The *334only question in the case is, whether Short can maintain an action in a court of law against the North Alabama Development Company, on its covenant; and agreement with Parish, its vendor,-to pay the Short debt. Whatever may be the rule in other States, it is not an open question in this State. In Dimmick v. Register, 92 Ala. 458, 9 So. Rep. 79, the court uses this language: "It was a promise the creditors could claim the benefit of, and on which they could maintain an action in their own names. The debt became prima facie a debt to them, and Wilkins and associates (the person making the sale) could maintain no action upon it, unless the creditors repudiated the substitution, or, the promise not being kept, coerced or took steps to coerce payment from the original debtor. We discussed these questions so fully, both on reason and authority, in Young v. Hawkins, 74 Ala. 370 and Coleman v. Hatcher, 77 Ala. 217, that we deem it unnecessary to further reproduce the argument. The promise enured to the benefit of the creditors, and prima facie, they alone can claim payment or sue for the breach of the agreement. See also Huckabee v. May, 14 Ala. 263; Lockwood v. Nelson, 16 Ala. 294; Mason v. Hall, 30 Ala. 599.”
The precise question, and upon a contract containing the exact covenant and assumptions as in the case at bar, was recently decided in the circuit court for the Northern District of Alabama in the case of the North Alabama Development Co. v Orman, and the court held that Orman could maintain the action, citing the Alabama cases supra.
There was no error in the judgment rendered.
Affirmed.